


[logoa01.jpg]
Exhibit 10.5


FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Fortinet, Inc. 2009
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (the “Award Agreement”).


I.
NOTICE OF STOCK OPTION GRANT

 
Participant Name:
 
 
Address:
 

You have been granted an Option to purchase Common Stock of Fortinet, Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
 
Grant Number:
 
 
Date of Grant:
 
 
Vesting Commencement Date:
 
 
Exercise Price per share:
 
 
Total Number of Shares Granted:
 
 
Total Exercise Price:
 
 
Type of Option:
 
 
Term/Expiration Date:
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:
Shares Vesting *
Vest Type
Begin Vest Date
End Vest Date
 
 
 
 
 
 
 
 
!Undefined Bookmark, SHARES_PE
 
7/6/2014
 
!Undefined Bookmark, SHARES_PE
 
 
 

* Total shares vesting from “Begin Vest Date” to “End Vest Date.”
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant's death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in Section
14(c) of the Plan.
By Participant's signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant attached hereto as
Exhibit A and the Additional Terms and Conditions of Stock Option Grant attached
hereto as Exhibit B, all of which are made a part of this document. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award

1


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement. Participant further agrees to notify the Company
upon any change in the residence address indicated below.
OPTIONEE:
 
FORTINET, INC.
 
 
 
 
 
By
 
 
 
 
 
 
Date
 
Title














2


GESDMS/6544036.12    



--------------------------------------------------------------------------------




EXHIBIT A


TERMS AND CONDITIONS OF STOCK OPTION GRANT


1.Grant of Option. The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
If designated in the Notice of Grant as a U.S. Incentive Stock Option (“ISO”),
this Option is intended to qualify as an ISO under Section 422 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”). However, if this Option
is intended to be an ISO, to the extent that it exceeds the US$100,000 rule of
Code Section 422(d) it will be treated as a U.S. Nonstatutory Stock Option
(“NSO”). Further, if for any reason this Option (or portion thereof) will not
qualify as an ISO, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a NSO granted under the Plan. In no event
will the Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO. Participants employed outside the U.S. will be granted NSOs.


2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.


3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.


4.Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit C (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.


5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant, unless
otherwise provided in the Additional Terms and Conditions of Stock Option Grant
attached hereto as Exhibit B.
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)    for Participants located in the U.S., surrender of other Shares which
have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Exercised Shares, provided that accepting such Shares, in
the sole discretion of the Administrator, will not result in any adverse
accounting consequences to the Company.


6.Tax Obligations.
(a)    Responsibility for Taxes. Regardless of any action the Company and/or the
Participant's employer (the

3


GESDMS/6544036.12    



--------------------------------------------------------------------------------




“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax‑related items arising out of
Participant's participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant's responsibility and may exceed
the amount actually withheld by the Company and/or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Participant's liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if
Participant has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant shall pay or make arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the Tax-Related Items by one or a combination of the
following: (i) withholding from wages or other cash compensation paid to
Participant by the Company, the Employer and/or any Subsidiary; or (ii)
withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant's behalf pursuant to this authorization); or (iii)
withholding in Shares to be issued at exercise of the Option.
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the exercised
Option, notwithstanding that a number of the shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of
Participant's participation in the Plan.
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Particpant's participation in the Plan that cannot be
satisfied by the means previously described in this section. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of shares if
Participant fails to comply with these obligations in connection with the
Tax-Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
(c)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant's
costs related to such a determination;


7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.


8.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees to the following:
(a)    Participant expressly warrants that Participant has received an Option
under the Plan and has received, read, and understood a description of the Plan;
the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right

4


GESDMS/6544036.12    



--------------------------------------------------------------------------------




to receive future grants of options, or benefits in lieu of options, even if
options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    Participant's participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant's employment or relationship as a Service
Provider at any time;
(f)    the Option and any Shares subject to the Option are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and are outside the scope of
Participant's employment or service contract, if any;
(g)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(h)    the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Company or any Parent or Subsidiary of the Company;
(i)    the Option and Participant's participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Parent or Subsidiary of the Company;
(j)    the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant's service by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and, in consideration for the grant of the Option,
to which Participant is not otherwise entitled, Participant irrevocably agrees
never to institute any claim against the Company or the Employer, waives his or
her ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by signing the Notice of
Grant, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims;
(l)    in the event of termination of Participant's service with the Company or
the Employer (whether or not in breach of local labor laws), Participant's right
to exercise the Option, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively employed for purposes of the Option grant; and
(m)    the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over, or
transfer of liability.


9.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant's participation in the Plan or Participant's acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own tax, legal, and financial consultants regarding Participant's participation
in the Plan before taking any action related to the Plan.


10.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Award Agreement by and among, as applicable,
the Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing Participant's
participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any Parent or Subsidiary of the
Company, details of all options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant's favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data will be
transferred to a broker designated by the Company or to any other third party
assisting in the implementation, administration and management of the Plan.
Participant understands that the recipients of the Personal Data may be located
in Participant's country or elsewhere, and that the recipient's country

5


GESDMS/6544036.12    



--------------------------------------------------------------------------------




may have different data privacy laws and protections than Participant's country.
For Participants located outside of the U.S., Participant understands that
Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting Participant's local human
resources representative. Participant authorizes the Company, the broker, and
any other recipients of Personal Data that may assist the Company (presently or
in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant's
participation in the Plan, including any requisite transfer of Personal Data as
may be required to a broker or other third party with whom Participant may elect
to deposit any Shares purchased upon exercise of the Option. Participant
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage Participant's participation in the Plan.
Participant understands that Participant may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing
Participant's local human resources representative. Participant understands that
refusal or withdrawal of consent may affect Participant's ability to participate
in the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, Participant understands that he or she may contact
Participant's local human resources representative.


11.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of Stock
Administration at Fortinet, Inc., 1090 Kifer Road, Sunnyvale, CA 94086, or at
such other address as the Company may hereafter designate in writing.


12.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.


13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


14.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any U.S. state or federal or
foreign law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Assuming such compliance, for U.S. income tax purposes the Exercised Shares will
be considered transferred to Participant on the date the Option is exercised
with respect to such Exercised Shares.


15.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.


16.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.


17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant's consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


19.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

6


GESDMS/6544036.12    



--------------------------------------------------------------------------------






20.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.


21.Governing Law and Venue. This Award Agreement will be governed by, and
subject to, the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under the Option or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.


21.    Language. If Participant has received this Award Agreement or any other
document related to the Option and/or the Plan translated into a language other
than English, and if the meaning of the translated version is different than the
English version, the English version will control.


22.    Additional Terms and Conditions of Stock Option Grant. Notwithstanding
any provisions in the Terms and Conditions of Stock Option Grant, the Option
shall be subject to any special terms and conditions set forth in the Additional
Terms and Conditions of Stock Option Grant, attached as Exhibit B, for
Participant's country. Moreover, if Participant relocates to one of the
countries included in the Additional Terms and Conditions of Stock Option Grant,
the special terms and conditions for such country will apply to Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Additional Terms and Conditions
of Stock Option Grant constitute part of this Award Agreement.


23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant's participation in the Plan, on the
Option, and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.



7


GESDMS/6544036.12    



--------------------------------------------------------------------------------




[logoa01.jpg]
EXHIBIT B
ADDITIONAL TERMS AND CONDITIONS OF STOCK OPTION GRANT
This Exhibit B includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Exhibit B have the meanings set forth in the Plan and/or the Terms and
Conditions of Stock Option Grant.
This Exhibit B also includes information regarding exchange controls and certain
other tax or legal issues of which Participant should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control, and other laws in effect in the respective
countries as of December 2009. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information in this Exhibit B as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be out of date at the time that Participant exercises the Option
or sell Shares.
In addition, the information contained herein is general in nature and may not
apply to Participant's particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to Participant's situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently residing, or transfers to a different country
after the Date of Grant, the information contained herein may not be applicable
to Participant.
Argentina
Securities Law Information
Neither the Option nor the issuance of Shares is offered publicly or listed on
any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.
Exchange Control Information
Under current regulations adopted by the Argentine Central Bank (the “BCRA”),
Participant may purchase and remit foreign currency with a value of up to
US$2,000,000 per month out of Argentina for the purpose of acquiring foreign
securities, including Shares under the Plan, without prior approval from the
BCRA, provided that Participant executes and submits an affidavit to the BCRA
confirming that he or she has not exceeded the US$2,000,000 threshold during the
relevant month.
Please note that exchange control regulations in Argentina are subject to
frequent change. Participant should consult with his or her personal legal
advisor regarding any exchange control obligations that he or she may have.
Australia
Term/Expiration Date
This section replaces the “Term/Expiration Date” set forth in the Notice of
Stock Option Grant.
Due to tax considerations in Australia, the Option will expire on the last
trading day on the Nasdaq Global Market on or before the day that is 6 years and
364 days after the Date of Grant.
Right to Exercise
This section supplements the “Right to Exercise” section of the Terms and
Conditions of Stock Option Grant.
Due to tax considerations in Australia, Participant may not exercise any portion
of the Option unless and until the Fair Market Value (as defined in Section 2(r)
of the Plan) per Share underlying the Option equals or exceeds Exercise Price
per Share for a certain period of time not to exceed one week pursuant to the
procedures established by the Company (i.e., the Company will decide on the
period of time for which the Option must be “above water”).
Securities Law Information
If Participant acquires Shares pursuant to this Option and he or she offers
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law. Participant should
obtain legal advice on his or her disclosure obligations prior to making any
such offer.
Austria
Exchange Control Information
If Participant holds Shares purchased under the Plan outside Austria (even if he
or she holds them outside of Austria with an

8


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Austrian bank), Participant understands that he or she must submit an annual
report to the Austrian National Bank using the form “Standmeldung/Wertpapiere.”
An exemption applies if the value of the securities held outside Austria as of
December 31 does not exceed €3,000,000 or the value of the securities as of any
quarter does not exceed €30,000,000. If the former threshold is exceeded, annual
reporting obligations are imposed, whereas if the latter threshold is exceeded,
quarterly reports must be submitted. The annual reporting date is December 31;
the deadline for filing the annual report is March 31 of the following year.
When the Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria, as a separate reporting requirement applies to
any non-Austrian cash accounts. If the transaction volume of all of
Participant's cash accounts abroad exceeds €3,000,000, the movements and the
balance of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month, using the form
“Meldungen SI-Forderungen und/oder SI-Verpflichtungen.” If the transaction value
of all cash accounts abroad is less than €3,000,000, no ongoing reporting
requirements apply.
Consumer Protection Act Information
Participant understands that he or she may be entitled to revoke the Award
Agreement on the basis of the Austrian Consumer Protection Act (the “Act”) under
the conditions listed below, if the Act is considered to be applicable to the
Award Agreement and the Plan:
(i)    If Participant signs the Award Agreement outside the business premises of
the Company, he or she may be entitled to revoke acceptance of the Award
Agreement provided that the revocation is made within one week after he or she
signs the Award Agreement.
(ii)     The revocation must be in written form to be valid. It is sufficient if
Participant returns the Award Agreement to the Company or the Company's
representative with language that can be understood as his or her refusal to
honor the Award Agreement. It is sufficient if the revocation is sent within one
week after Participant signed the Award Agreement.
Belgium
Tax Considerations
The Option must be accepted in writing with the time frame set forth and
explained in the separate Country Supplement & Undertaking for Participants in
Belgium. Participant should refer to the separate Country Supplement &
Undertaking for Participants in Belgium for a more detailed description of the
tax consequences of choosing to accept the Option. Participant should also
consult a personal tax advisor with respect to accepting the Option and
completing the additional forms.
Tax Reporting Information
Participant is required to report any taxable income attributable to the Option
on his or her annual tax return. Participant is also required to report any bank
accounts opened and maintained outside Belgium on his or her annual tax return.
Brazil
Exchange Control Information
If Participant is a resident or domiciled in Brazil, he or she will be required
to submit an annual declaration of assets and rights held outside of Brazil to
the Central Bank of Brazil if the aggregate value of such assets and rights is
equal to or greater than US$100,000. Please note that the US$100,000 threshold
may be changed annually.
Canada
Consent to Receive Information in English for Employees in Quebec
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Involuntary Termination Terms for Option 
In the event of involuntary termination of Participant's employment (whether or
not in breach of local labor laws), Participant's right to continued vesting or
to exercise the Option, if any, will terminate effective as of the date that is
the earlier of: (1) the date Participant receives notice of termination of
employment from the Employer, or (2) the date Participant is no longer actively
employed by the Employer, regardless of any notice period or period of pay in
lieu of such notice required under local law (including, but not limited to,
statutory law, regulatory law, and/or common law); the Administrator shall have
the exclusive discretion to determine when Participant is no longer actively
employed for purposes of the Option.
Data Privacy Notice and Consent

9


GESDMS/6544036.12    



--------------------------------------------------------------------------------




This section supplements the “Data Privacy” section of the Terms and Conditions
of Stock Option Grant:
Participant hereby authorizes the Company and the Company's representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Employer, the Company, and its Subsidiaries to disclose
and discuss such information with their advisors. Participant also authorizes
the Employer, Company and its Subsidiaries to record such information and to
keep such information in Participant's employee file.
Chile
Securities Law Information
Neither the Company nor the Shares are registered with the Chilean Registry of
Securities or under the control of the Chilean Superintendence of Securities.
Exchange Control Information
It is Participant's responsibility to make sure that he or she complies with
exchange control requirements in Chile when the value of his or her Option
exercise transaction is in excess of US$10,000, regardless of whether
Participant exercises his or her Option through a cash exercise or cashless
method of exercise.
If Participant uses the cash exercise method to exercise the Option and
Participant remits funds in excess of US$10,000 out of Chile, the remittance
must be made through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office). In such case, Participant must provide to
the bank or registered foreign exchange office certain information regarding the
remittance of funds (e.g., destination, currency, amount, parties involved,
etc.).
If Participant exercises the Option using a cashless exercise method and the
aggregate value of the Exercise Price exceeds US$10,000, Participant must sign
Annex 1 of the Manual of Chapter XII of the Foreign Exchange Regulations and
file it directly with the Central Bank within 10 days of the exercise date.
Participant is not required to repatriate funds obtained from the sale of Shares
or the receipt of any dividends. However, if Participant decides to repatriate
such funds, Participant must do so through the Formal Exchange Market if the
amount of the funds exceeds US$10,000. In such case, Participant must report the
payment to a commercial bank or registered foreign exchange office receiving the
funds.


If Participant's aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), Participant must
report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.
Please note that exchange control regulations in Chile are subject to change.
Participant should consult with his or her personal legal advisor regarding any
exchange control obligations that Participant may have prior to exercising the
Option or receiving proceeds from the sale of Shares acquired under the Plan.
Annual Tax Reporting Obligation
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad, which they will use
as a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If Participant
is not a Chilean citizen and has been a resident in Chile for less than three
years, Participant is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website:
www.sii.cl.
China
Method of Payment
Notwithstanding any provision to the contrary in the Terms and Conditions of
Stock Option Grant, due to stringent exchange controls and securities
restrictions in China, when Participant exercises the Option, Participant must
use a “cashless sell-all” exercise pursuant to which he or she delivers
irrevocable instructions to the broker to sell all Shares to which Participant
is entitled at exercise and remit the proceeds from sale less any Tax-Related
Items and brokerage fees to Participant in cash. The Company reserves the right
to provide Participant with additional methods of paying the Exercise Price
depending upon the development of local laws.
Exchange Control Information for Participants who are Chinese Nationals

10


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Participant understands and agrees that, due to exchange control laws in China,
Participant may be required to immediately repatriate the proceeds from the
cashless exercise to China. Participant further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Employer, the Company, or any of its
Subsidiaries in China and Participant hereby consents and agrees that the
proceeds from the cashless exercise may be transferred to such special account
prior to being delivered to Participant. Proceeds may be paid to Participant in
U.S. dollars or local currency at the Company's discretion. If the proceeds are
paid in U.S. dollars, Participant will be required to establish a U.S. dollar
bank account in China, so that the proceeds may be deposited into such account.
If the proceeds are paid in local currency, the Company is under no obligation
to secure any particular foreign currency exchange rate. Participant
acknowledges that due to the special account requirement, there may be delays in
paying Participant the proceeds and that Participant understands and agrees that
he or she will bear the foreign currency exchange rate risk. Participant further
agrees to comply with any other requirements that may be imposed by the Company
in the future in order to facilitate compliance with exchange control
requirements in China.
Colombia
Exchange Control Information
Investments in assets located abroad (including Shares) are subject to
registration with the Bank of the Republic if Participant's aggregate
investments held abroad (as of December 31 of the applicable calendar year)
equal or exceed US$500,000. If funds are remitted from Colombia through an
authorized local financial institution, the authorized financial institution
will automatically register the investment. However, if Participant does not
remit funds through an authorized financial institution when Participant
exercises his or her Option and acquires and holds Shares abroad (i.e., because
Participant uses the cashless sell-to-cover method of exercise), then
Participant must register the investment (assuming Participant's accumulated
financial investments held abroad at the year end are equal to or exceed the
equivalent of US$500,000). If Participant uses the cashless sell-all method of
exercise, then no registration is required because no funds are remitted from
Colombia and no Shares are held abroad.
Costa Rica
There are no country-specific provisions.
Czech Republic
Exchange Control Information
The Czech National Bank may require Participant to fulfill certain notification
duties in relation to the acquisition of Shares and the opening and maintenance
of a foreign account. However, because exchange control regulations change
frequently and without notice, Participant should consult with his or her
personal legal advisor prior to exercising the Option and/or the subsequent sale
of Shares to ensure compliance with current regulations. Participant is solely
responsible for complying with any applicable Czech exchange control laws.
Egypt
Exchange Control Information
If Participant transfers funds into or out of Egypt in connection with the
exercise of the Option, he or she must transfer the funds through a registered
bank in Egypt.
Finland
There are no country-specific provisions.
Germany
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly. If
Participant uses a German bank to effect a cross-border payment in excess of
€12,500 in connection with the exercise of this Option or sale of securities or
the payment of dividends related to certain securities, the bank will make the
report. In this case, Participant will not have to report the transaction. In
addition, Participant must report any receivables or payables or debts in
foreign currency exceeding an amount of approximately €5,000,000 on a monthly
basis. Finally, Participant must report Shares holding exceeding 10% of the
total voting capital of the Company on an annual basis.
Hong Kong
WARNING: The Option and the Shares issued upon exercise do not constitute a
public offering of securities under Hong Kong law and are available only to
Service Providers of the Company or its Parent, Subsidiaries and Affiliates. The
Award Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. In addition, the documents
have not been reviewed by any regulatory authority in Hong Kong. The Option is
intended

11


GESDMS/6544036.12    



--------------------------------------------------------------------------------




only for the personal use of each eligible Service Provider of the Employer, the
Company or any Parent, Subsidiary or Affiliate and may not be distributed to any
other person. If Participant is in any doubt about any of the contents of the
Award Agreement, including this Appendix, or the Plan, Participant should obtain
independent professional advice.
Sale of Shares
If the Option vests within six months of the Date of Grant, Participant agrees
that he or she will not exercise the Option and sell the Shares acquired prior
to the six-month anniversary of the Date of Grant.
Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.
India
Method of Payment
Notwithstanding any provision in the Terms and Conditions of Stock Option Grant,
due to exchange control laws that are currently in effect in India, Participant
will not be permitted to engage in a “sell to cover” exercise whereby a portion
of Shares are sold to cover the Exercise Price, any Tax-Related Items and
brokerage fees, and the proceeds are settled in Shares.
Exchange Control Information
Participant should be aware that if Participant remits funds outside of India to
purchase Shares, it is Participant's responsibility to comply with exchange
control regulations in India. Proceeds from the sale of Shares must be
repatriated to India within 90 days of receipt. Participant should obtain a
foreign inward remittance certificate from the bank for Participant's records to
document compliance with this requirement and submit a copy of the foreign
inward remittance certificate to the Employer if requested.
Indonesia
Method of Payment
Notwithstanding any provision in the Terms and Conditions of Stock Option Grant,
due to securities laws in Indonesia, when Participant exercises the Option,
Participant must use a “cashless sell-all” exercise pursuant to which he or she
delivers irrevocable instructions to the broker to sell all Shares to which
Participant is entitled at exercise and remit the proceeds from sale, less any
Tax-Related Items and brokerage fees, to Participant in cash. Participant will
not be permitted to receive and hold any Shares in connection with the exercise
of the Option. The Company reserves the right to provide Participant with
additional methods of paying the aggregate Exercise Price depending upon
development of local laws.
Exchange Control Information
If Participant remits proceeds from the cashless exercise of the Option into
Indonesia, the Indonesian Bank through which the transaction is made will submit
a report on the transaction to the Bank of Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is made is required to make the report, Participant must complete a
“Transfer Report Form.” The Transfer Report Form will be provided to Participant
by the bank through which the transaction is made.
Ireland
Director Notification Obligation
If Participant is a director, shadow director or secretary of the Company's
Irish Subsidiary or Affiliate, Participant must notify the Irish Subsidiary or
Affiliate in writing within five business days of receiving or disposing of an
interest in the Company (e.g., the Option, Shares, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five days of becoming a director or secretary if such an
interest exists at the time. This notification requirement also applies with
respect to the interests of a spouse or children under the age of 18 (whose
interests will be attributed to the director, shadow director or secretary).
Israel
Method of Payment
Notwithstanding any provision in the Terms and Conditions of Stock Option Grant,
due to tax rules in Israel, when Participant exercises the Option, Participant
must use a “cashless sell-all” exercise pursuant to which he or she delivers
irrevocable instructions to the broker to sell all Shares to which Participant
is entitled at exercise and remit the proceeds from sale, less any Tax-Related
Items and brokerage fees, to Participant in cash. Participant will not be
permitted to receive and hold any Shares in connection with the exercise of the
Option. The Company reserves the right to provide Participant with additional
methods of paying the aggregate Exercise Price depending upon development of
local laws.

12


GESDMS/6544036.12    



--------------------------------------------------------------------------------






Italy
Method of Payment
Notwithstanding any provision in the Terms and Conditions of Stock Option
Agreement, due to securities restrictions in Italy, when Participant exercises
the Option, Participant must use a “cashless sell-all” exercise pursuant to
which he or she delivers irrevocable instructions to the broker to sell all
Shares to which Participant is entitled at exercise and remit the proceeds from
sale, less any Tax-Related Items and brokerage fees, to Participant in cash.
Participant will not be permitted to receive and hold any Shares in connection
with the exercise of the Option. The Company reserves the right to provide
Participant with additional methods of paying the aggregate Exercise Price
depending upon development of local laws.
Data Privacy Consent.
The following provision replaces the “Data Privacy” section of the Terms and
Conditions of Stock Option Grant:
Participant hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of Participant's personal
data as described herein by and among, as applicable, the Employer, the Company
and its Subsidiaries for the exclusive purpose of implementing, administering,
and managing Participant's participation in the Plan.
Participant understands that his or her Employer, the Company and its
Subsidiaries may hold certain personal information about Participant, including,
but not limited to, Participant's name, home address and telephone number, date
of birth, social insurance (to the extent permitted under Italian law) or other
identification number, salary, nationality, job title, Shares or directorships
held in the Company or its Subsidiaries, details of all options granted, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor, for the exclusive purpose of implementing,
managing and administering the Plan (“Data”).
Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant's refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant's ability to participate in the Plan. The
Controller of personal data processing is Fortinet, Inc., with registered
offices at 1090 Kifer Road, Sunnyvale, CA 94086, U.S.A., and, pursuant to
Legislative Decree no. 196/2003, its Representative in Italy for privacy
purposes is Fortinet Italy, S.r.L, with registered offices at Via del Casale
Solaro, 119, 00143 ROMA Italy. Participant understands that Data will not be
publicized, but it may be transferred to banks, other financial institutions, or
brokers involved in the management and administration of the Plan. Participant
understands that Data may also be transferred to the independent registered
public accounting firm engaged by the Company. Participant further understands
that the Employer, the Company and/or any of its Subsidiaries will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing Participant's participation in the Plan, and that the Company and/or
any Subsidiary may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom Participant may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing
Participant's participation in the Plan. Participant understands that these
recipients may be located in the European Economic Area or elsewhere, such as
the United States. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant's
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.
Furthermore, Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant's local human
resources representative.
Acknowledgement

13


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Participant acknowledges that he or she has read and specifically and expressly
approves the following sections of the Terms and Conditions of Stock Option
Grant: Responsibility for Taxes, Nature of Grant, and Governing Law and Venue,
Language, Electronic Delivery, Agreement Severable, Imposition of Other
Requirements. In addition, Participant acknowledges that he or she has read and
specifically and expressly approves the Data Privacy paragraphs above.
Exchange Control Information.
Participant must report in his or her annual tax return any transfers of cash or
Shares to or from Italy exceeding €10,000 or the equivalent amount in U.S.
dollars. The reporting must be done on Participant's individual income tax
return. Participant is exempt from this reporting obligation if the investments
are made through an authorized broker resident in Italy, as the broker will
comply with the reporting obligation on Participant's behalf.
Offshore Asset Reporting Obligation
Participant must report in his or her annual tax return any foreign investments
or investments (including proceeds from the sale of Shares acquired under the
Plan or any vested Option) held outside Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to income in
Italy. The reporting must be done on Participant's individual income tax return.
Japan
Exchange Control Information
If Participant acquires Shares valued at more than ¥100,000,000 in a single
transaction, Participant must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the shares.
In addition, if Participant pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when Participant exercises the Option, Participant
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that Participant pays upon a one-time transaction
for exercising the Option and purchasing shares exceeds ¥100,000,000, then
Participant must file both a Payment Report and a Securities Acquisition Report.
Korea
Exchange Control Information
If Participant remits funds out of Korea to pay the Exercise Price at exercise
of the Option, such remittance must be “confirmed” by a foreign exchange bank in
Korea. This is an automatic procedure, i.e., the bank does not need to “approve”
the remittance, and it should take no more than a single day to process. The
following supporting documents evidencing the nature of the remittance may need
to be submitted to the bank together with the confirmation application: (i) the
Notice of Grant and Award Agreement; (ii) the Plan; (iii) a document evidencing
the type of shares to be acquired and the amount (e.g., the award certificate);
and (iv) Participant's certificate of employment. This confirmation is not
necessary for cashless exercises because no funds are remitted out of Korea.
Additionally, exchange control laws require Korean residents who realize
US$500,000 or more from the sale of shares to repatriate the proceeds to Korea
within 18 months of the sale.
Malaysia
Director Notification Requirements
If Participant is a director of a Malaysian Subsidiary of the Company,
Participant is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Subsidiary in writing when Participant receives or disposes of an interest
(e.g., Options, Shares) in the Company or any related company (including when
Participant sells Shares acquired pursuant to the exercise of the Option). These
notifications must be made within fourteen days of receiving or disposing of any
interest in the Company or any related company.
Insider Trading Information
Participant should be aware of the Malaysian insider-trading rules, which may
impact Participant's acquisition or disposal of Shares acquired from the
exercise of the Option. Under the Malaysian insider-trading rules, Participant
is prohibited from acquiring or selling Shares or rights to Shares (e.g.,
Options) when Participant is in possession of information that is not generally
available and that Participant knows or should know will have a material effect
on the price of Shares once such information is generally available.

14


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Mexico
Labor Law Policy and Acknowledgment
In accepting the grant of the Option, Participant expressly recognizes that
Fortinet, Inc., with registered offices at 1090 Kifer Road, Sunnyvale, CA 94086,
U.S.A, is solely responsible for the administration of the Plan and that
Participant's participation in the Plan and acquisition of Shares do not
constitute an employment relationship between Participant and Fortinet, Inc.
since Participant is participating in the Plan on a wholly commercial basis and
his or her sole Employer is Fortinet, Inc., located at Rodriguez Saro #615, Col.
Del Valle, C.P. 03100, Mexico DF. Based on the foregoing, Participant expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between Participant and
the Employer, Fortinet, Inc., and do not form part of the employment conditions
and/or benefits provided by Fortinet, Inc., and any modification of the Plan or
its termination shall not constitute a change or impairment of the terms and
conditions of Participant's employment.
Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Fortinet, Inc.;
therefore, Fortinet, Inc. reserves the absolute right to amend and/or
discontinue Participant's participation at any time without any liability to
Participant.
Finally, Participant hereby declares that he or she does not reserve to himself
or herself any action or right to bring any claim against Fortinet, Inc. for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Fortinet, Inc., its affiliates, branches, representation offices, its
shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.
Política Laboral y Reconocimiento/Aceptación
Al aceptar el otorgamiento de la Opción de Compra de Acciones, el Participante
expresamente reconoce que Fortinet, Inc., con domicilio registrado ubicado en
Sunnyvale, CA, U.S.A., es la única responsable por la administración del Plan y
que la participación del Participante en el Plan y en su caso la adquisición de
las Opciones de Compra de Acciones o Acciones no constituyen ni podrán
interpretarse como una relación de trabajo entre el Participante y Fortinet,
Inc., ya que el Participante participa en el Plan en un marco totalmente
comercial y su único Patrón lo es Fortinet, Inc. con domicilio en Rodriguez Saro
#615, Col. Del Valle, C.P. 03100, México DF, México. Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar de la participación en el Plan no establecen derecho alguno entre el
Participante y el Patrón, Fortinet, Inc. y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Fortinet, Inc. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Fortinet, Inc.; por lo tanto,
Fortinet, Inc. se reserva el absoluto derecho de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
frente el Participante.
Finalmente, el Participante por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Fortinet, Inc. por cualquier
compensación o daño en relación con las disposiciones del Plan o de los
beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Fortinet, Inc., sus afiliadas,
subsidiarias, oficinas de representación, sus accionistas, funcionarios, agentes
o representantes legales en relación con cualquier demanda que pudiera surgir.
Netherlands
Insider Trading Information
Participant should be aware of Dutch insider trading rules that may impact the
sale of Shares acquired under the Plan. In particular, Participant may be
prohibited from effecting certain transactions if he or she has insider
information regarding the Company.
By accepting the grant of the Option and participating in the Plan, Participant
acknowledges having read and understood this Insider Trading Information and
further acknowledges that it is Participant's responsibility to comply with the
following Dutch insider trading rules.
Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “insider information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate that is not public and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be any employee of the Company
or a Subsidiary in the Netherlands who has inside information as described
herein.
Given the broad scope of the definition of inside information, certain employees
of the Company working at a Subsidiary of the Company in the Netherlands
(including a Participant in the Plan) may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when Participant had such inside information. If
Participant is uncertain whether the insider trading rules apply to him or her,
Participant should consult with his or her personal legal advisor.

15


GESDMS/6544036.12    



--------------------------------------------------------------------------------




New Zealand
Securities Law Acknowledgment
Participant acknowledges that he or she will receive the following documents in
connection with the offer to purchase shares at exercise of the Option:
(i)
the Award Agreement, including this Appendix, which sets forth the terms and
conditions of the Option;

(ii)
a copy of the Company's Form S-1, which includes the most recent financial
report, has been made available to Participant to enable Participant to make
informed decisions concerning participation in the Plan; and

(iii)
a copy of the description of the Plan (the “Description”) (i.e., the Company's
Form S-8 plan prospectus under the U.S. Securities Act of 1933, as amended), and
the Company will provide any attachments or documents incorporated by reference
into the Description upon written request. The documents incorporated by
reference into the Description are updated periodically. Should Participant
request copies of the documents incorporated by reference into the Description,
the Company will provide Participant with the most recent documents incorporated
by reference.

Peru
No country-specific provisions.
Poland
Exchange Control Information
It is no longer necessary to obtain a foreign exchange permit to participate in
the Plan. However, if Participant transfers more than €15,000 out of Poland in
connection with the exercise of an Option, Participant must transfer the funds
via a bank account. Please note that if Participant uses a cashless method of
exercise, this requirement will not apply because no funds will be transferred
out of Poland. If Participant acquires Shares through participation in the Plan,
Participant must file an annual report with the National Bank of Poland
declaring ownership of foreign shares. This report is filed on a special form
available on the website of the National Bank of Poland.
Singapore
Securities Law Information
The grant of the Option is being made in reliance on Section 273(1)(f) of the
Securities and Futures Act (Cap. 289) (“SFA”), under which it is exempt from the
prospectus and registration requirements under the SFA.
Director Reporting Requirements
If Participant is a director, associate director or shadow director of a
Singapore Subsidiary, Participant is subject to certain notification
requirements under the Singapore Companies Act. Directors must notify the
Singapore Subsidiary in writing of an interest (e.g., Options, Shares) in the
Company or any related companies within two days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
Option is exercised), or (iii) becoming a director.
South Africa
Method of Payment
Notwithstanding any provision in the Terms and Conditions of Stock Option
Agreement, due to exchange control restrictions in South Africa, when
Participant exercises the Option, Participant must use a “cashless sell-all”
exercise pursuant to which he or she delivers irrevocable instructions to the
broker to sell all Shares to which Participant is entitled at exercise and remit
the proceeds from sale, less any Tax-Related Items and brokerage fees, to
Participant in cash. Participant will not be permitted to receive and hold any
Shares in connection with the exercise of the Option. The Company reserves the
right to provide Participant with additional methods of paying the aggregate
Exercise Price depending upon development of local laws.
Responsibility for Taxes
This section supplements the “Responsibility for Taxes” section of the Terms and
Conditions of Stock Option Grant:
In accepting the Option, Participant agrees to notify the Employer of the amount
of any gain realized upon exercise of the Option. If Participant fails to advise
the Employer of the gain realized upon exercise, he or she may be liable for a
fine. Participant will be responsible for paying any difference between the
actual tax liability and the amount withheld.
Exchange Control Information
Participant may be required to obtain exchange control approval prior to
exercising the Option. Participant is solely responsible

16


GESDMS/6544036.12    



--------------------------------------------------------------------------------




for complying with applicable South African exchange control regulations. Since
the exchange control regulations change frequently and without notice, the
Participant should consult his or her legal advisor prior to the exercise of the
Option or sale of Shares acquired at exercise to ensure compliance with current
regulations. Neither the Company nor the Employer will be liable for any fines
or penalties resulting from failure to comply with applicable laws.
Spain
Labor Law Acknowledgment
This section supplements the “Nature of Grant” section of the Terms and
Conditions of Stock Option Grant:
In accepting the Option, Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously, and
discretionally decided to grant options under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, Participant
understands that the Option is granted on the assumption and condition that the
Option or the Shares acquired upon exercise shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation), or any other right whatsoever. In addition, Participant
understands that this grant would not be made to Participant but for the
assumptions and conditions referred to above; thus, Participant acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of options shall
be null and void.
Exchange Control Information
It is Participant's responsibility to comply with exchange control regulations
in Spain. The purchase of Shares must be declared by the purchaser for
statistical purposes to the Spanish Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”), of the Ministerio de Economia. If
Participant purchases the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGPCIE for Participant. Otherwise, Participant must make the declaration by
filing the appropriate form with the DGPCIE. In addition, Participant must also
file a declaration of the ownership of the securities with the Directorate of
Foreign Transactions each January while the Shares are owned.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Participant must inform the
financial institution receiving the payment of the basis upon which such payment
is made. Participant will likely need to provide the institution with the
following information: (i) Participant's name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any additional information
that may be required.
If Participant wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, Participant must declare the importation of such
securities to the DGPCIE.
Sweden
No country-specific provisions.
Switzerland
Method of Payment
Notwithstanding any provision to the contrary in the Award Agreement, due to
restrictions in Switzerland, when Participant exercises the Option, Participant
must use a “cashless sell-all” exercise pursuant to which he or she delivers
irrevocable instructions to the broker to sell all Shares to which Participant
is entitled at exercise and remit the proceeds from sale, less any Tax-Related
Items and brokerage fees, to Participant in cash. The Company reserves the right
to provide Participant with additional methods of paying the Exercise Price
depending upon the development of local laws.
Taiwan
Securities Law Information
This offer of the Option and the Shares to be issued pursuant to the Plan is
available only for employees of the Company and its Subsidiaries. It is not a
public offer of securities by a Taiwanese company; therefore, it is exempt from
registration in Taiwan.
Exchange Control Information
Participant may acquire foreign currency and remit the same out of Taiwan, up to
US$5 million per year without justification. When remitting funds for the
purchase of Shares pursuant to the Plan, such remittances should be made through
an authorized

17


GESDMS/6544036.12    



--------------------------------------------------------------------------------




foreign exchange bank. In addition, if Participant remits TWD$500,000 or more in
a single transaction, Participant must submit a Foreign Exchange Transaction
Form to the remitting bank. If the transaction amount is US$500,000 or more in a
single transaction, Participant must also provide supporting documentation to
the satisfaction of the remitting bank.
Thailand
Exchange Control Information
It is Participant's responsibility to comply with all exchange control
regulations in Thailand. If Participant exercises the Option with cash,
Participant may apply directly to a commercial bank in Thailand for approval to
remit up to US$1,000,000 per year for the purchase of Shares. If Participant
exercises the Option by way of a cashless method of exercise, no application to
a commercial bank is required. In addition, Participant is required to
immediately repatriate the proceeds from the sale of the Shares acquired
pursuant to the exercise of the Option to Thailand. Within the next 360 days
after the repatriation date, Participant must deposit the sale proceeds into a
foreign currency deposit account or convert them to local currency. If the
amount of such sale proceeds is equal to or greater than US$20,000, Participant
must specifically report the inward remittance to the Bank of Thailand on a
Foreign Exchange Transaction Form through the bank at which Participant deposits
or converts the sale proceeds.
Turkey
Exchange Control Information
Exchange control regulations require Turkish residents to purchase Shares
through intermediary financial institutions that are approved under the Capital
Market Law (i.e., banks licensed in Turkey). Therefore, if Participant uses cash
to exercise the Option, the funds must be remitted through a bank or other
financial institution licensed in Turkey. A wire transfer of funds by a Turkish
bank will satisfy this requirement. This requirement does not apply to cashless
exercises, as no funds leave Turkey.
United Arab Emirates
Securities Law Information
The Plan is only being offered to eligible Service Providers and is in the
nature of providing equity incentives to eligible Service Providers of the
Company's Subsidiary in the United Arab Emirates.
United Kingdom
Joint Election
As a condition of participation in the Plan and the exercise of the Option,
Participant agrees to accept any liability for secondary Class 1 national
insurance contributions that may be payable by the Company and/or the Employer
in connection with the Option and any event giving rise to Tax-Related Items
(the “Employer NICs”). Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company, the form of such joint election being
formally approved by Her Majesty's Revenue & Customs (“HMRC”) (the “Joint
Election”), and any other required consent or election. Participant further
agrees to execute such other joint elections as may be required between him or
her and any successor to the Company and/or the Employer. Participant further
agrees that the Company and/or the Employer may collect the Employer NICs from
him or her by any of the means set forth in “Responsibility for Taxes” section
of the Terms and Conditions of Stock Option Grant.
If Participant does not enter into a Joint Election prior to exercise of the
Option, he or she will not be entitled to exercise the Option unless and until
he or she enters into a Joint Election and no Shares will be issued to
Participant under the Plan, without any liability to the Company and/or the
Employer.
Tax Obligations/Withholding Authorization
This section supplements the “Responsibility for Taxes” section of the Terms and
Conditions of Stock Option Grant.
If payment or withholding of the Tax-Related Items (including the Employer NICs)
is not made within ninety (90) days of the event giving rise to the Tax-Related
Items or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
Tax-Related Items shall constitute a loan owed by Participant to the Employer,
effective as of the Due Date. Participant agrees that the loan will bear
interest at the then-current official rate of HMRC, it shall be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in the “Responsibility for Taxes”
section of the Terms and Conditions of Stock Option Grant. Notwithstanding the
foregoing, if Participant is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), he or she shall not be eligible for a loan from the Company
to cover the Tax-Related Items. In the event that Participant is a director or
executive officer and Tax-Related Items are not collected from or paid by him or
her by the Due Date, the amount of any uncollected Tax-Related Items will
constitute a benefit to Participant on which additional income tax and NICs
(including the Employer NICs) will be payable. Participant will be responsible
for reporting any income tax and NICs (including the Employer NICs) due on this
additional benefit directly to HMRC under the self-assessment regime.

18


GESDMS/6544036.12    



--------------------------------------------------------------------------------




In addition, the Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Participant may
have to recover any overpayment from the relevant tax authorities.

19


GESDMS/6544036.12    



--------------------------------------------------------------------------------




[logoa01.jpg]
EXHIBIT C
FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Fortinet, Inc.
1090 Kifer Road, Sunnyvale, CA 94086
Attention: Stock Administration
Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Fortinet, Inc. (the “Company”) under and
pursuant to the 2009 Equity Incentive Plan (the “Plan”) and the Stock Option
Award Agreement dated ________ (the “Award Agreement”). The purchase price for
the Shares will be $_____________, as required by the Award Agreement.
Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required Tax-Related Items to be paid in
connection with the exercise of the Option.
Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
Rights as Stockholder. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
No Advice Regarding Grant. Purchaser understands that Purchaser may suffer
adverse tax or financial consequences as a result of Purchaser's purchase or
disposition of the Shares. Further, the Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding
Purchaser's participation in the Plan or Purchaser's acquisition or sale of the
underlying Shares. Purchaser represents that Purchaser has consulted with any
tax, legal, or financial consultants Purchaser deems advisable in connection
with the purchase or disposition of the Shares, and that Purchaser is not
relying on the Company for any such advice.
Entire Agreement; Governing Law. The Plan and Award Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.
Submitted by:
 
Accepted by:
 
 
 
PURCHASER:
 
FORTINET, Inc
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Address:    
 
 
 
 
 
 
 
 
 
 
Date Received


20


GESDMS/6544036.12    



--------------------------------------------------------------------------------




FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
FOR OPTIONEES IN FRANCE
Unless otherwise defined herein, the terms defined in the Fortinet, Inc. 2009
Equity Incentive Plan (the “U.S. Plan”) and the Rules of the Fortinet, Inc. 2009
Equity Incentive Plan for the Grant of Stock Options to Optionees in France (the
“French Plan,” and in conjunction with the U.S. Plan, the “Plan”) will have the
same defined meanings in this Stock Option Award Agreement for Optionees in
France (the “Award Agreement”). To the extent that any term is defined in both
the U.S. Plan and the French Plan, for purposes of this grant of a
French-qualified Option, the definitions in the French Plan shall prevail.
II.    NOTICE OF STOCK OPTION GRANT
 
Optionee Name:
 
 
Address:







You have been granted an Option to purchase Common Stock of Fortinet, Inc. (the
“Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
 
Grant Number:
 
 
Date of Grant:
 
 
Vesting Commencement Date:
 
 
Exercise Price per share:
 
 
Total Number of Shares Granted:
 
 
Total Exercise Price:
 
 
Type of Option:
Stock Option intending to comply with the requirements to obtain favorable
French tax treatment
 
Term/Expiration Date:
 

Sale Restriction:
The Shares issued upon exercise of this Option may not be sold or otherwise
transferred until the fourth (4th) anniversary of the Effective Grant Date (with
a maximum restriction on sale of three (3) years from the date the Option is
exercised) or such other date as may be required to comply with the applicable
holding period for French-qualified Options, except as set out in the
“Termination Period” provision below or as otherwise permitted under French law.
Vesting Schedule:
So long as the Optionee is an Employee or corporate officer of the Company or
any Parent or Subsidiary of the Company, this Option may be exercised, in whole
or in part, in accordance with the following schedule, subject to any
acceleration provisions contained in the Plan or set forth below:
Shares Vesting *
Vest Type
Begin Vest Date
End Vest Date
 
 
 
 
 
 
 
 
—


 
10/11/2014
 
—


 
 
 

* Total shares vesting from “Begin Vest Date” to “End Vest Date.”
Regardless of any provisions to the contrary in this Award Agreement or in the
Plan, no Shares subject to the Option shall vest until the first anniversary
date of the Effective Grant Date (the “Anniversary Date”), except in the event
of death of the Optionee.

21


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Termination Period:
(a)This Option may be exercised, to the extent it is then vested, for up to
three months after the Optionee ceases to be an Employee or a corporate officer
of the Company or any Parent or Subsidiary of the Company. The restriction on
the sale of Shares described in Section 6 of this Award Agreement will continue
to apply even in case of termination of the Optionee unless the termination is
due to dismissal or forced retirement according to the conditions of Section 91
ter of the Annex II of the French tax Code and as construed by the applicable
guidelines. Notwithstanding the foregoing, upon death of the Optionee, this
Option may be exercised in accordance with Section 7 of the French Plan. In the
event the Optionee ceases to be an Employee or a corporate officer of the
Company or any Parent or Subsidiary by reason of Disability (as defined under
the French Plan), this Option may be exercised, to the extent it is then vested,
for up to one year after the Optionee ceases to be an Employee or a corporate
officer. Further, should the Optionee cease to be an Employee or a corporate
officer of the Company or any Parent or Subsidiary by reason of death or
Disability (as defined under the French Plan), the restriction on the sale of
Shares described in Section 6 of the Award Agreement will not apply to the
Shares acquired upon exercise of the Option, provided all required conditions
are satisfied. In no event shall this Option be exercised after the
Term/Expiration Date as provided above, except in the event of the Optionee's
death. In the event of death, Optionee's heirs or beneficiaries will have six
(6) months to exercise the Option.
By the Optionee's signature and the signature of the Company's representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, including the French Plan, and
this Award Agreement, including the Terms and Conditions of Stock Option Grant
for Optionees in France attached hereto as Exhibit A, all of which are made a
part of this document. The Optionee has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. The Optionee hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. The
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.
OPTIONEE:
 
FORTINET, INC.
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 






22


GESDMS/6544036.12    



--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
FOR OPTIONEES IN FRANCE
1.Grant of Option. The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Optionee”), as
of the Effective Grant Date, an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Award Agreement and the Plan (including the French Plan),
which is incorporated herein by reference. Subject to Section 19 of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail. The Optionee understands and agrees that the Option is
offered subject to and in accordance with the terms of the Plan (which includes
the U.S. Plan and the French Plan), and the Optionee further agrees to be bound
by the terms of the Plan and the terms of the Option as set forth in this Award
Agreement.


This Option is intended to be a French-qualified Option that qualifies for the
favorable tax and social security regime in France, as set forth in the French
Plan. Certain events may affect the status of the Option as a French-qualified
Option, and the Option may be disqualified in the future. The Company does not
make any undertakings or representation to maintain the qualified status of the
French-qualified Option during the life of the Option, and the Optionee will not
be entitled to any damages if the Option no longer qualifies as a
French-qualified Option.


2.Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in the Optionee in accordance
with any of the provisions of this Award Agreement, unless the Optionee will
have been continuously an Employee or a corporate officer from the Effective
Date of Grant until the date such vesting occurs.


3.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.


4.Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by the Optionee
and delivered to the Company. The Exercise Notice will be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.


5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of the Optionee.
(a)    cash;


(b)    check;


(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan if such exercise
occurs after the Sale Restriction described in the “Restriction on Sale of
Shares” section below is no longer applicable.


6.Restriction on Sale of Shares.
(a)    After issuance of the Shares to the Optionee upon exercise of the Option,
the Optionee will not be permitted to sell, transfer, or assign the Shares until
the fourth (4th) anniversary of the Effective Grant Date, or such other date as
is required to comply with the applicable compulsory holding period for
French-qualified options set forth by Section 163 bis C of the French Tax Code.
The restriction on the sale of Shares described in this “Restriction on Sale of
Shares” section of the Award

23


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Agreement will continue to apply even in case of termination of the Optionee
unless the termination is due to death or Disability (as defined under the
French Plan) of the Optionee or is due to dismissal or forced retirement
according to the conditions set forth in Section 91 ter of the Annex II of the
French tax Code and as construed by the applicable guidelines. In no event will
the restriction on the sale of the Shares exceed a period of three (3) years
from the date the Option is exercised. If the holding period applicable to
Shares underlying the French-qualified Option is not met, this Option may not
receive favorable tax and social security treatment under French law. In this
case, the Optionee accepts and agrees that he or she will be responsible for
paying personal income tax and his or her portion of social security
contributions resulting from exercise of the Option.
(b)    At the Company's discretion, the share certificates for all Shares
subject to the French-qualified Option may bear a legend setting forth the
restriction on sale for the time period set out in this Section 6. In addition,
the share certificates may be held until the expiration of the holding period,
at the Company's discretion, either (a) by the Company, (b) by a transfer agent
designated by the Company, (c) in an account in the name of the Optionee with a
broker designated by the Company, or (d) in such manner as the Company may
otherwise determine in compliance with French law.


7.Responsibility for Taxes. Regardless of any action the Company and/or the
Optionee's employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax‑related
items arising out of the Optionee's participation in the Plan and legally
applicable to the Optionee (“Tax-Related Items”), the Optionee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Optionee's
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. The Optionee further acknowledge that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise, and the receipt of any
dividends; and (ii) do not commit and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee's liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Optionee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee shall pay or make arrangements satisfactory to the Company and/or the
Employer within the limits set forth by French law to satisfy all Tax-Related
Items. In this regard, the Optionee authorizes the Company and/or the Employer,
or their respective agents, at their discretion, to satisfy the Tax-Related
Items by one or a combination of the following: (i) withholding from wages or
other cash compensation paid to the Optionee by the Company, the Employer and/or
any Subsidiary; or (ii) withholding from proceeds of the sale of Shares acquired
at exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Optionee's behalf pursuant to this
authorization); or (iii) withholding in Shares to be issued at exercise of the
Option. The Optionee acknowledges and agrees that if Tax-Related Items are
satisfied by withholding from the proceeds of the sale of the Shares and the
amount withheld is in excess of the amount due, the Company and/or the Employer
will refund the excess amount to the Optionee as soon as administratively
practicable and without interest.
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Optionee is
deemed to have been issued the full number of Shares subject to the exercised
Option, notwithstanding that a number of the shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Optionee's participation in the Plan.
The Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Participant's participation in the Plan that cannot be
satisfied by the means previously described in this section. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of shares if
the Optionee fails to comply with these obligations in connection with the
Tax-Related Items.


8.Rights as Stockholder. Neither the Optionee nor any person claiming under or
through the Optionee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Optionee. After such issuance, recordation and delivery, the Optionee will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.


9.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees to the following:
(a)    the Optionee expressly warrants that the Optionee has received, read, and
understood a description of the Plan; the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be amended, suspended or

24


GESDMS/6544036.12    



--------------------------------------------------------------------------------




terminated by the Company at any time;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    the Optionee is voluntarily participating in the Plan;
(e)    the Optionee's participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Optionee's employment or relationship as an
employee or a corporate officer at any time;
(f)    the Option and any Shares subject to the Option are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and are outside the scope of the
Optionee's employment or service contract, if any;
(g)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(h)    the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Employer, the
Company or any Parent or Subsidiary of the Company;
(i)    the Option and the Optionee's participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Parent or Subsidiary of the Company;
(j)    the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty;
(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant's service by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and, in consideration for the grant of the Option,
to which Participant is not otherwise entitled, Participant irrevocably agrees
never to institute any claim against the Company or the Employer, waives his or
her ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by signing the Notice of
Grant, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims;
(l)    in the event of termination of the Optionee's service with the Company or
the Employer, the Optionee's right to exercise the Option, if any, will
terminate effective as of the date that the Optionee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when the Optionee is no longer actively employed for
purposes of the Option grant; and
(m)    the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over, or
transfer of liability.


10.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Optionee's participation in the Plan or the Optionee's acquisition or sale of
the underlying Shares. The Optionee is hereby advised to consult with his or her
own tax, legal, and financial consultants regarding the Optionee's participation
in the Plan before taking any action related to the Plan.


11.Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee's
personal data as described in this Award Agreement by and among, as applicable,
the Employer, the Company and any Parent or Subsidiary of the Company for the
exclusive purpose of implementing, administering and managing the Optionee's
participation in the Plan.

25


GESDMS/6544036.12    



--------------------------------------------------------------------------------




The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee's name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any Parent or Subsidiary of the
Company, details of all options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Optionee's favor,
for the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”).
The Optionee understands that Personal Data will be transferred to a broker
designated by the Company or to any other third party assisting in the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Personal Data may be located in the
Optionee's country, outside the European Union, or elsewhere, and that the
recipient's country may have different data privacy laws and protections than
the Optionee's country. The Optionee understands that the Optionee may request a
list with the names and addresses of any potential recipients of the Personal
Data by contacting the Optionee's local human resources representative. The
Optionee authorizes the Company, the broker, and any other recipients of
Personal Data that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Personal Data, in electronic or other form, for the purposes
of implementing, administering and managing the Optionee's participation in the
Plan, including any requisite transfer of Personal Data as may be required to a
broker or other third party with whom the Optionee may elect to deposit any
Shares purchased upon exercise of the Option. The Optionee understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Optionee's participation in the Plan. The Optionee understands
that the Optionee may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing the Optionee's local human
resources representative. The Optionee understands that refusal or withdrawal of
consent may affect the Optionee's ability to participate in the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Optionee understands that he or she may contact the Optionee's local human
resources representative.


12.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company, in care of Stock
Administration at Fortinet, Inc., 1090 Kifer Road, Sunnyvale, CA 94086, or at
such other address as the Company may hereafter designate in writing.


13.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee.


14.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


15.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any U.S. state or federal law,
or the consent or approval of any governmental regulatory authority is necessary
or desirable as a condition to the issuance of Shares to the Optionee (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.


16.Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan, including the French Plan. In the event of a conflict between one or
more provisions of this Award Agreement and one or more provisions of the Plan,
the provisions of the Plan will govern. Capitalized terms used and not defined
in this Award Agreement will have the meaning set forth in the Plan.


17.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon the Optionee, the
Company, and all other interested persons. No member of the Administrator will
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Award Agreement.


18.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request the
Optionee's

26


GESDMS/6544036.12    



--------------------------------------------------------------------------------




consent to participate in the Plan by electronic means. The Optionee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.


19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


20.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.


21.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Optionee expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.


22.Governing Law and Venue. This Award Agreement will be governed by, and
subject to, the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under the Option or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.


23.Language. If the Optionee has received this Award Agreement or any other
document related to the Option and/or the Plan translated into French, and if
the meaning of the French version is different from the English version, the
English version will control.


24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee's participation in the Plan, on the Option,
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local laws or facilitate
the administration of the Plan, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


25. Language Consent. By signing and returning or by otherwise accepting this
Award Agreement, the Optionee confirms having read and understood the documents
relating to this Option (i.e., the U.S. Plan, the French Plan, and this Award
Agreement) which were provided in the English language. The Optionee accordingly
accepts the terms of those documents.
Consentement à La Langue. En signant et renvoyant cette 'Accord, ou par
acceptant autrement l'Accord, le Titulaire de l'Option confirme ainsi avoir lu
et compris les documents relatifs à l'Option de Souscription, (c'est-à-dire, Le
Plan, Le Plan pour la France et cette Accord) qui ont été fournis en langue
anglaise. Le Titulaire de l'Option en accepte les termes de ces documents en
connaissance de cause.
    

27


GESDMS/6544036.12    



--------------------------------------------------------------------------------




[logoa01.jpg]
EXHIBIT B
FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
FOR OPTIONEES IN FRANCE
Fortinet, Inc.
1090 Kifer Road, Sunnyvale, CA 94086
Attention: Stock Administration


Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Fortinet, Inc. (the “Company”) under and
pursuant to the 2009 Equity Incentive Plan (the “U.S. Plan”), the Rules of the
Fortinet, Inc. 2009 Equity Incentive Plan for the Grant of Stock Options to
Optionees in France (the “French Plan,” and in conjunction with the U.S. Plan,
the “Plan”), and the Stock Option Award Agreement dated ________ (the “Award
Agreement”). The purchase price for the Shares will be $_____________, as
required by the Award Agreement.
Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required Tax-Related Items to be paid in
connection with the exercise of the Option.
Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read, and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
Rights as Stockholder. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
No Advice Regarding Grant. Purchaser understands that Purchaser may suffer
adverse tax or financial consequences as a result of Purchaser's purchase or
disposition of the Shares. Further, the Company is not providing any tax, legal,
or financial advice, nor is the Company making any recommendations regarding
Purchaser's participation in the Plan or Purchaser's acquisition or sale of the
underlying Shares. Purchaser represents that Purchaser has consulted with any
tax, legal, or financial consultants Purchaser deems advisable in connection
with the purchase or disposition of the Shares, and that Purchaser is not
relying on the Company for any such advice.
Entire Agreement; Governing Law. The Plan and Award Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

28


GESDMS/6544036.12    



--------------------------------------------------------------------------------




Submitted by:
 
Accepted by:
 
 
 
PURCHASER:
 
FORTINET, Inc
 
 
 
Signature
 
By
 
 
 
Print Name
 
Title
 
 
 
Address:    
 
 
 
 
 
 
 
 
 
 
Date Received


29


GESDMS/6544036.12    

